DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 01 July 2022 has been entered.
 
Status of Claims
This office action is responsive to the amendment filed 01 June 2022. As directed by the amendment claims 1, 6, 12-14, 20, 29-30, 35, 54-55, 62-63, 72-73, 78 and 86-89 have been amended, claims 90-95 have been added, and claims 2-5, 7-11, 15-19, 21-28, 31-34, 36-53, 56-61, 64-71, 74-77 and 79-85 have been cancelled. Thus, claims 1, 6, 12-14, 20, 29-30, 35, 54-55, 62-63, 72-73, 78 and 86-95 are presently pending in this application.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 6, 12, 14, 35, 54, 62, 78, 88-90 and 92 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kropacek et al. (CZ 293448 B6) (Kropacek) evidenced by Park et al. (EP 0730872 A1; cited by applicant on IDS dated 07/08/2020) (Park).
Referring to claim 1: Kropacek teaches a skin patch device (see figure 2, #3/5/11) for treating a skin condition in a patient (see figure 2; paragraphs [0003] and [0026]) comprising: a substrate layer (see figure 2, #3; paragraphs [0008]-[0009]) comprising a substrate material selected for temperature and radiation resistance in an irradiation process (see paragraphs [0008]-[0009]); a foil layer (see figure 2, #11) of metal disposed on the substrate layer, comprising an isotope of an element selected from lanthanum, cerium, praseodymium, neodymium, promethium, samarium, europium, gadolinium, terbium, dysprosium, holmium, erbium, thulium, ytterbium, and lutetium or yttrium (see paragraphs [0008]-[0009]; wherein metal holmium is melted and deposited on the substrate), wherein the foil layer is configured for activation with a neutron flux in the irradiation process to convert the isotope to a radioisotope that emits beta particles during decay, and wherein the foil layer has a thickness that varies by less than 10% over an area of the foil layer (see paragraphs [0008]-[0009]; wherein the foil layer is irradiated in a nuclear reactor and it is clear that when the layer becomes radioactive it emits beta particles during decay); and an encapsulation layer (see figure 2, #5) comprising an encapsulation material disposed over the foil layer, wherein the encapsulation material being selected based on temperature and radiation resistance, in the radiation process (see paragraphs [0008]-[0009]; wherein polyethylene tape covers the foil layer to prevent mechanical release of the foil layer; it is clear that polyethylene exhibits material properties suitable for temperature and radiation resistance in the radiation process, as evidenced by Park which teaches a holmium patch laminated with polyethylene film and then irradiated in a nuclear reactor, see column 3, lines 20-30 and 40-50). 
	Referring to claim 6: Kropacek further teaches the foil layer comprises a holmium 165 or yttrium 89 metal isotope (see paragraphs [0008]-[0009]; wherein metal holmium is melted and deposited on the substrate).
	Referring to claim 12: Kropacek further teaches the substrate material is selected from a polyimide, a polyimide film comprising (4,4'-oxydiphenylene-pyromellitimide), a polymer, a plastic, a metal, or any combination thereof (see paragraphs [0008]-[0009]).
Referring to claim 14: Kropacek further teaches the foil layer is deposited on the substrate layer, and positioned between the substrate layer and the encapsulation layer (see paragraphs [0008]-[0009]).
Referring to claim 35: Kropacek teaches a method of manufacturing a skin patch device (see figure 2, #3/5/11) for treating a skin condition in a patient (see figure 2; paragraphs [0003] and [0026]), the method comprising: preparing a substrate layer (see figure 2, #3; paragraphs [0008]-[0009]) from a substrate material selected for temperature and radiation resistance in an irradiation process (see paragraphs [0008]-[0009]); depositing at least one foil layer (see figure 2, #11) comprising holmium 165 or yttrium 89 metal on the substrate material to create a holmium or yttrium isotope foil layer (see paragraphs [0008]-[0009]; wherein metal holmium is melted and deposited on the substrate) configured for activation with a neutron flux in the irradiation process to convert the holmium or yttrium isotope to a radioisotope that emits beta particles during decay  (see paragraphs [0008]-[0009]; wherein the foil layer is irradiated in a nuclear reactor and it is clear that when the layer becomes radioactive it emits beta particles during decay); and adding an encapsulating material (see figure 2, #5) selected for temperature and radiation resistance in the irradiation process over the holmium or yttrium isotope foil layer, to create an encapsulating layer thereon (see paragraphs [0008]-[0009]; wherein polyethylene tape covers the foil layer to prevent mechanical release of the foil layer; it is clear that polyethylene exhibits material properties suitable for temperature and radiation resistance in the radiation process, as evidenced by Park which teaches a holmium patch laminated with polyethylene film and then irradiated in a nuclear reactor, see column 3, lines 20-30 and 40-50).
Referring to claim 54: Kropacek further teaches the substrate material is selected from a polyimide, a polyimide film comprising (4,4'-oxydiphenylene-pyromellitimide), a polymer, a plastic, a metal, or any combination thereof (see paragraphs [0008]-[0009]).
Referring to claim 62: Kropacek further teaches the encapsulation material of the encapsulation layer comprises plastic, a polymer, polyimide, a material derived from a poly(p- xylene), a material derived from a variant of poly(p-xylene), or any combination thereof (see paragraphs [0008]-[0009]; wherein polyethylene tape covers the foil layer).
Referring to claim 78: Kropacek further teaches the encapsulation layer is or comprises a self-adhesive layer or tape layer (see paragraphs [0008]-[0009]; wherein polyethylene tape covers the foil layer).
Referring to claim 88: Kropacek further teaches activating the skin patch device in the irradiation process with a neutron source adapted to generate the neutron flux to convert the holmium 165 or yttrium 89 metal to holmium 166 or yttrium 90 metal, respectively (see paragraphs [0008]-[0009]).
Referring to claim 89: Kropacek further teaches a method of manufacturing an irradiated skin patch device comprising obtaining a skin patch device according to claim 1, and activating the skin patch device in said irradiation process, with a neutron source adapted to generate the neutron flux (see paragraphs [0008]-[0009]; wherein the foil layer is irradiated in a nuclear reactor).
	Referring to claim 90: Kropacek further teaches a thin film of said isotope deposited on the substrate layer, or a pre-formed or rolled foil of said isotope disposed on the substrate layer (see figure 2; paragraphs [0008]-[0009]).
Referring to claim 92: Kropacek further teaches depositing at least one foil layer comprises depositing a thin film of said holmium 165 or yttrium 89 metal on the substrate layer by sputtering or physical or chemical deposition, or disposing a pre-formed or rolled foil or sheet of said holmium 165 or yttrium 89 metal on the substrate layer (see figure 2; paragraphs [0008]-[0009]).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 13, 20, 55 and 63 are rejected under 35 U.S.C. 103 as being unpatentable over Kropacek evidenced by Park, as applied to claims 1 and 35 above, in view of Morneau (“Development of 166Ho skin patch to treat skin diseases with 1 MW TRIGA reactor.” Master’s thesis, Colorado School of Mines, 2014) and evidenced by Electron Microscopy Sciences (Kapton Polyimide Film Tape Technical Data Sheets, available online at https://www.emsdiasum.com/microscopy/technical/datasheet/77708.aspx on 04/03/2017).
Referring to claims 13 and 55: Kropacek teaches the substrate being a polyimide (see paragraph [0008]) but is silent to the thickness of the substrate layer specifically having a thickness of 0.0125 mm to 0.125 mm, or 0.025 mm to 0.05 mm. Morneau teaches skin patch for treating a skin condition in a patient (see page 1, section 1.1 “The radioactive skin patch produced would be used for the treatment of non-melanoma skin cancers”) comprising: a substrate being Kapton (see page 1, section 1.1 “The radiotherapy platform for the experiment will be a Kapton foil”; page 13, section 2.3 “Kapton is a polyimide film”) which has a known material property thickness of about 0.0125 mm to about 0.125 mm, about 0.025 mm to about 0.05 mm (evidenced by Electron Microscopy Sciences; wherein the film thickness ranges from 1 mil to 4 mils); and a layer of a holmium (see page 1, section 1.1 “The Kapton foil will be sputtered with holmium oxide HO2O3 using an RF sputterer”, “165Ho will be turned into 166Ho”), wherein holmium layer has a thickness between 10 µm and 250 µm, 25 µm and 125 µm, or 0.1 µm and 10 µm (see pages 37-38 “The skin patch will need a deposition of about 1.87 µm”; page 40 “The goal was to sputter between 0.25 and 0.5 µm”). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to make a simple substitution of the substrate layer of Kropacek with a Kapton foil having the claimed thickness like taught by Morneau since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice (see Morneau page 13, section 2.3). In re Leshin, 277 F.2d 197, 125 USPQ 416 (CCPA 1960).
Referring to claim 20: With regards to claim 1 above, Kropacek further teaches that that the foil layer is a homogenous layer of holmium (see paragraphs [0008]-[0009]) but is silent to the specific thickness of the foil layer being a thickness between 10 µm and 250 µm, 25 µm and 125 µm, or 0.1 µm and 10 µm. Morneau teaches skin patch for treating a skin condition in a patient (see page 1, section 1.1 “The radioactive skin patch produced would be used for the treatment of non-melanoma skin cancers”) comprising: a substrate being Kapton (see page 1, section 1.1 “The radiotherapy platform for the experiment will be a Kapton foil”; page 13, section 2.3 “Kapton is a polyimide film”) which has a known material property thickness of about 0.0125 mm to about 0.125 mm, about 0.025 mm to about 0.05 mm (evidenced by Electron Microscopy Sciences; wherein the film thickness ranges from 1 mil to 4 mils); and a layer of a holmium (see page 1, section 1.1 “The Kapton foil will be sputtered with holmium oxide HO2O3 using an RF sputterer”, “165Ho will be turned into 166Ho”), wherein holmium layer has a thickness between 10 µm and 250 µm, 25 µm and 125 µm, or 0.1 µm and 10 µm (see pages 37-38 “The skin patch will need a deposition of about 1.87 µm”; page 40 “The goal was to sputter between 0.25 and 0.5 µm”). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the foil layer of Kropacek with a thickness like taught by Morneau since it has been held that “where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device” Gardner v. TEC Syst., Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225, SPQ 232 (1984). In the instant case, the device of Kropacek would not operate differently with the claimed foil thickness and since the foil is intended to be irradiated in a nuclear reactor and applied to the skin to provide a therapeutic effect the device would function appropriately having the claimed foil thickness. Further, applicant places no criticality on the thickness claimed, indicating simply that the thickness “may be less than or greater than 2 µm (see paragraph [0084]).
Referring to claim 63: With regards to claim 35 above, Kropacek further teaches that the foil layer is a homogenous layer of holmium (see paragraphs [0008]-[0009]; wherein it is clear that the thickness varies by less than 10% over an area of the holmium layer) but is silent to the specific thickness of the foil layer being a thickness between 10 µm and 250 µm, 25 µm and 125 µm, or 0.1 µm and 10 µm. Morneau teaches skin patch for treating a skin condition in a patient (see page 1, section 1.1 “The radioactive skin patch produced would be used for the treatment of non-melanoma skin cancers”) comprising: a substrate being Kapton (see page 1, section 1.1 “The radiotherapy platform for the experiment will be a Kapton foil”; page 13, section 2.3 “Kapton is a polyimide film”) which has a known material property thickness of about 0.0125 mm to about 0.125 mm, about 0.025 mm to about 0.05 mm (evidenced by Electron Microscopy Sciences; wherein the film thickness ranges from 1 mil to 4 mils); and a layer of a holmium (see page 1, section 1.1 “The Kapton foil will be sputtered with holmium oxide HO2O3 using an RF sputterer”, “165Ho will be turned into 166Ho”), wherein holmium layer has a thickness between 10 µm and 250 µm, 25 µm and 125 µm, or 0.1 µm and 10 µm (see pages 37-38 “The skin patch will need a deposition of about 1.87 µm”; page 40 “The goal was to sputter between 0.25 and 0.5 µm”). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the foil layer of Kropacek with a thickness like taught by Morneau since it has been held that “where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device” Gardner v. TEC Syst., Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225, SPQ 232 (1984). In the instant case, the device of Kropacek would not operate differently with the claimed foil thickness and since the foil is intended to be irradiated in a nuclear reactor and applied to the skin to provide a therapeutic effect the device would function appropriately having the claimed foil thickness. Further, applicant places no criticality on the thickness claimed, indicating simply that the thickness “may be less than or greater than 2 µm (see paragraph [0084]).
Claims 29-30 and 72-73 are rejected under 35 U.S.C. 103 as being unpatentable over Kropacek evidenced by Park, as applied to claims 1 and 35 above, in view of Suthanthiran et al. (US Patent No. 4,946,435; cited by applicant on IDS dated 07/08/2020) (Suthanthiran).
Referring to claim 29: With regards to claim 1 above, Kropacek is silent to a backing layer or handle adjacent the substrate layer, wherein the backing layer or handle is configured to absorb radiation from the foil layer. Suthanthiran teaches a skin patch (see figure 2, #10) for treating a skin condition in a patient (see column 6, lines 42-52) comprising: a substrate (see figure 2, #11); a layer of an isotope (see column 2, line 58-column 3, line 5; claims 19 and 21); an encapsulation layer (see figure 2, #12), wherein the isotope layer is positioned between the substrate and the encapsulation layer (see column 5, lines 15-55); and a backing layer, or handle, adjacent the substrate layer, wherein the backing layer or handle absorbs radiation (see column 6, line 52-column 7, line 2; wherein the patch includes a shield adhesively attached to one side of the patch to absorb stop or absorb radiation). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the patch of Kropacek with a backing layer like taught by Suthanthiran in order to protect healthy tissue from exposure to radiation (see Suthanthiran column 6, line 52-column 7, line 2).
Referring to claim 30: With regards to claim 1 above, Kropacek is silent to a modulation layer positioned on an outside surface of the skin patch device, wherein the modulation layer comprises a modulating material that is able selected to stop or absorb some or all radiation energy from the isotope foil layer. Suthanthiran teaches a skin patch (see figure 2, #10) for treating a skin condition in a patient (see column 6, lines 42-52) comprising: a substrate (see figure 2, #11); a layer of an isotope (see column 2, line 58-column 3, line 5; claims 19 and 21); an encapsulation layer (see figure 2, #12), wherein the isotope layer is positioned between the substrate and the encapsulation layer (see column 5, lines 15-55); and a modulation layer positioned on an outside surface of the skin patch, wherein the modulation layer comprises a material that is able to stop or absorb some or all of the radiation from the isotope layer (see column 6, line 52-column 7, line 2; wherein the patch includes a shield adhesively attached to one side of the patch to absorb stop or absorb radiation). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the patch of Kropacek with a modulation layer like taught by Suthanthiran in order to protect healthy tissue from exposure to radiation (see Suthanthiran column 6, line 52-column 7, line 2).
Referring to claim 72: With regards to claim 35 above, Kropacek is silent to attaching a detachable backing layer or handle adjacent the substrate layer, wherein the detachable backing layer or handle is configured to absorb radiation from the holmium or yttrium isotope foil laver and to protect a practitioner from said radiation when applying the skin patch device to a patient, after said activation in the irradiation process. Suthanthiran teaches a skin patch (see figure 2, #10) for treating a skin condition in a patient (see column 6, lines 42-52) comprising: a substrate (see figure 2, #11); a layer of an isotope (see column 2, line 58-column 3, line 5; claims 19 and 21); an encapsulation layer (see figure 2, #12), wherein the isotope layer is positioned between the substrate and the encapsulation layer (see column 5, lines 15-55); and attaching a backing layer, or handle, adjacent the substrate layer, wherein the backing layer or handle absorbs radiation, and protects a practitioner from radiation (see column 6, line 52-column 7, line 2; wherein the patch includes a shield adhesively attached to one side of the patch to absorb stop or absorb radiation). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the patch of Kropacek with a backing layer like taught by Suthanthiran in order to protect healthy tissue and personnel in the vicinity of the patient from exposure to radiation (see Suthanthiran column 6, line 52-column 7, line 2).
Referring to claim 73: With regards to claim 35 above, Kropacek is silent to attaching or depositing a modulation layer adjacent the substrate material, wherein the modulation layer comprises a modulating material that is configured to absorb or stop some or all radiation energy from the holmium or yttrium isotope foil layer, after said activation in the irradiation process. Suthanthiran teaches a skin patch (see figure 2, #10) for treating a skin condition in a patient (see column 6, lines 42-52) comprising: a substrate (see figure 2, #11); a layer of an isotope (see column 2, line 58-column 3, line 5; claims 19 and 21); an encapsulation layer (see figure 2, #12), wherein the isotope layer is positioned between the substrate and the encapsulation layer (see column 5, lines 15-55); and attaching a modulation layer positioned on an outside surface of the skin patch, wherein the modulation layer comprises a material that is able to stop or absorb some or all of the radiation from the isotope layer (see column 6, line 52-column 7, line 2; wherein the patch includes a shield adhesively attached to one side of the patch to absorb stop or absorb radiation). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the patch of Kropacek with a modulation layer like taught by Suthanthiran in order to protect healthy tissue from exposure to radiation (see Suthanthiran column 6, line 52-column 7, line 2).
Claims 86 and 94 are rejected under 35 U.S.C. 103 as being unpatentable over Kropacek evidenced by Park in view of Morneau in view of Suthanthiran.
Referring to claim 86: Kropacek teaches a skin patch device (see figure 2, #3/5/11) for treating a skin condition in a patient (see figure 2; paragraphs [0003] and [0026]), comprising: a substrate layer (see figure 2, #3; paragraphs [0008]-[0009]) comprising a polyimide substrate material selected for temperature and radiation resistance in an irradiation process (see paragraphs [0008]-[0009]); an encapsulation layer (see figure 2, #5) comprising an encapsulating material selected for temperature and radiation resistance in the irradiation process (see paragraphs [0008]-[0009]; wherein polyethylene tape covers the foil layer to prevent mechanical release of the foil layer; it is clear that polyethylene exhibits material properties suitable for temperature and radiation resistance in the radiation process, as evidenced by Park which teaches a holmium patch laminated with polyethylene film and then irradiated in a nuclear reactor, see column 3, lines 20-30 and 40-50); an isotope layer (see figure 2, #11) comprising a holmium 165 or yttrium 89 isotope metal foil, positioned between the substrate layer and the encapsulation layer, wherein the isotope layer is configured for activation with a neutron flux in the irradiation process to convert the holmium or yttrium isotope to a radioisotope that emits beta particles during decay (see paragraphs [0008]-[0009]; wherein the foil layer is irradiated in a nuclear reactor and it is clear that when the layer becomes radioactive it emits beta particles during decay), and wherein the isotope layer has a thickness that varies by less than 10% over an area of the isotope layer (see paragraphs [0008]-[0009]; wherein it is clear that the thickness varies by less than 10% over an area of the holmium layer). Kropacek is silent to the isotope layer has a thickness of between 0.1 µm and 250 µm; and a backing layer adjacent the substrate layer, wherein the backing layer comprises a backing material that is selected to block radiation from the holmium or yttrium isotope foil layer, after said activation in the irradiation process.
Morneau teaches skin patch for treating a skin condition in a patient (see page 1, section 1.1 “The radioactive skin patch produced would be used for the treatment of non-melanoma skin cancers”) comprising: a substrate being Kapton (see page 1, section 1.1 “The radiotherapy platform for the experiment will be a Kapton foil”; page 13, section 2.3 “Kapton is a polyimide film”) which has a known material property thickness of about 0.0125 mm to about 0.125 mm, about 0.025 mm to about 0.05 mm (evidenced by Electron Microscopy Sciences; wherein the film thickness ranges from 1 mil to 4 mils); and a layer of a holmium (see page 1, section 1.1 “The Kapton foil will be sputtered with holmium oxide HO2O3 using an RF sputterer”, “165Ho will be turned into 166Ho”), wherein holmium layer has a thickness between 10 µm and 250 µm, 25 µm and 125 µm, or 0.1 µm and 10 µm (see pages 37-38 “The skin patch will need a deposition of about 1.87 µm”; page 40 “The goal was to sputter between 0.25 and 0.5 µm”). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the foil layer of Kropacek with a thickness like taught by Morneau since it has been held that “where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device” Gardner v. TEC Syst., Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225, SPQ 232 (1984). In the instant case, the device of Kropacek would not operate differently with the claimed foil thickness and since the foil is intended to be irradiated in a nuclear reactor and applied to the skin to provide a therapeutic effect the device would function appropriately having the claimed foil thickness. Further, applicant places no criticality on the thickness claimed, indicating simply that the thickness “may be less than or greater than 2 µm (see paragraph [0084]). Kropacek, as modified by Morneau, is silent to a backing layer adjacent the substrate layer, wherein the backing layer comprises a backing material that is selected to block radiation from the holmium or yttrium isotope foil layer, after said activation in the irradiation process.
Suthanthiran teaches a skin patch (see figure 2, #10) for treating a skin condition in a patient (see column 6, lines 42-52) comprising: a substrate (see figure 2, #11); a layer of an isotope (see column 2, line 58-column 3, line 5; claims 19 and 21); an encapsulation layer (see figure 2, #12), wherein the isotope layer is positioned between the substrate and the encapsulation layer (see column 5, lines 15-55); and a backing layer, or handle, adjacent the substrate layer, wherein the backing layer or handle absorbs radiation (see column 6, line 52-column 7, line 2; wherein the patch includes a shield adhesively attached to one side of the patch to absorb stop or absorb radiation). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the patch of Kropacek, as modified by Morneau, with a backing layer like taught by Suthanthiran in order to protect healthy tissue from exposure to radiation (see Suthanthiran column 6, line 52-column 7, line 2).
Referring to claim 94: Kropacek further teaches the isotope layer comprises a thin film of said holmium 165 or yttrium 89 isotope deposited on the substrate layer, or a pre-formed or rolled foil or sheet of said holmium 165 or yttrium 89 isotope disposed on the substrate layer (see figure 2; paragraphs [0008]-[0009]).
Claim 87 is rejected under 35 U.S.C. 103 as being unpatentable over Kropacek evidenced by Park in view of Morneau in view of Suthanthiran, as applied to 86 above, in view of Cipriani et al. (US Patent No. 9,486,642) (Cipriani).
Referring to claim 87: Kropacek, as modified by Morneau and Suthanthiran, is silent to a modulation layer and/or radioprotective layer configured to be positioned between the patch and a patient's skin when applied thereto, wherein the modulation layer and/or radioprotective layer are configured to absorb or stop some or all radiation energy from the isotope layer, after said activation in the irradiation process. Cipriani teaches a skin patch for treating a skin condition (see abstract), the patch comprising a modulation layer and/or radioprotective layer positioned between the patch and the patient’s skin, wherein the modulation layer and/or radioprotective layer are able to absorb or stop some or all of the radiation from the isotope layer (see column 8, lines 4-10). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the skin patch of Kropacek, as modified by Morneau and Suthanthiran, with a modulation/radioprotective layer like taught by Cipriani in order to protect and insulate the skin from radioactive contamination (see Cipriani column 8, lines 4-10).
Claims 91 and 93 are rejected under 35 U.S.C. 103 as being unpatentable over Kropacek evidenced by Park, as applied to claims 1 and 35 above, in view of Williams et al. (US 2003/0233136 A1) (Williams).
Referring to claim 91: With regards to claim 1 above, Kropacek is silent to at least a second foil layer of said isotope disposed between the substrate layer and the encapsulation layer, wherein the second foil layer has a same or different thickness selected to modulate a radiation dose delivered to the patient upon application of the skin patch device to treat the skin condition, after said activation in the irradiation process. Williams teaches a multilayer device for providing a therapeutic amount of energy to tissue, wherein a plurality of layers are energy producing layers each having a thickness selected to modulate an energy does delivered to the patient (see abstract; figure 3; paragraphs [0031]-[0041]; claim  16). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the device of Kropacek with at least a second layer like taught by Williams between disposed between the substrate layer and the encapsulation layer in order to tailor the treatment to the user to provide the desired therapeutic effect (see Williams abstract; figure 3; paragraphs [0031]-[0041]; claim  16). 
Referring to claim 93: With regards to claim 35 above, Kropacek is silent to depositing at least a second foil layer of said holmium 165 or yttrium 89 metal between the substrate layer and the encapsulating layer, with a thickness selected to modulate a radiation dose delivered to the patient upon application of the skin patch device to treat the skin condition, after said activation in the irradiation process. Williams teaches a multilayer device for providing a therapeutic amount of energy to tissue, wherein a plurality of layers are energy producing layers each having a thickness selected to modulate an energy does delivered to the patient (see abstract; figure 3; paragraphs [0031]-[0041]; claim  16). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the device of Kropacek with at least a second layer like taught by Williams between disposed between the substrate layer and the encapsulation layer in order to tailor the treatment to the user to provide the desired therapeutic effect (see Williams abstract; figure 3; paragraphs [0031]-[0041]; claim  16). 
Claim 95 is rejected under 35 U.S.C. 103 as being unpatentable over Kropacek evidenced by Park in view of Morneau in view of Suthanthiran, as applied to claim 86 above, in view of Williams.
Referring to claim 95: Kropacek, as modified by Morneau and Suthanthiran, is silent to at least a second layer of said holmium 165 or yttrium 89 isotope metal foil positioned between the substrate layer and the encapsulation layer, with a thickness selected to modulate a radiation dose delivered to patient upon application of the skin patch device to treat the skin condition, after said activation in the irradiation process. Williams teaches a multilayer device for providing a therapeutic amount of energy to tissue, wherein a plurality of layers are energy producing layers each having a thickness selected to modulate an energy does delivered to the patient (see abstract; figure 3; paragraphs [0031]-[0041]; claim  16). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the device of Kropacek, as modified by Morneau and Suthanthiran, with at least a second layer like taught by Williams between disposed between the substrate layer and the encapsulation layer in order to tailor the treatment to the user to provide the desired therapeutic effect (see Williams abstract; figure 3; paragraphs [0031]-[0041]; claim  16). 

Response to Arguments
Applicant’s arguments with respect to the claims, see pages 9-14, concerning the proposed combination of Morneau, Usman and Suthanthiran have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KAYLEE R WILSON whose telephone number is (571)270-7517. The examiner can normally be reached Monday thru Friday 10 AM-5:00 PM ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jacqueline Cheng can be reached on 571-272-5596. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KAYLEE R WILSON/            Primary Examiner, Art Unit 3791